838 F.2d 1222Unpublished Disposition
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Doris L. CARLISLE, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 87-3529.
United States Court of Appeals, Federal Circuit.
Jan. 15, 1988.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and EDWARD S. SMITH, Circuit Judge.
PER CURIAM.


1
The Merit Systems Protection Board (board), in No. SF07528610834, sustained the decision of the Air Force to remove petitioner from her position as a sales store checker because she was physically unable to perform her duties.  We affirm.  Petitioner has not shown that the board's decision was arbitary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  See 5 USC 7703(c).